J-S23012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MIGUEL ANGEL QUILES-LOPEZ             :
                                       :
                    Appellant          :   No. 1605 MDA 2021

              Appeal from the Order Entered November 17, 2021
                In the Court of Common Pleas of York County
              Criminal Division at No: CP-67-CR-0008160-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MIGUEL A. QUILES                      :
                                       :
                    Appellant          :   No. 1606 MDA 2021

              Appeal from the Order Entered November 17, 2021
                In the Court of Common Pleas of York County
              Criminal Division at No: CP-67-CR-0000151-2014

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MIGUEL A. QUILES                      :
                                       :
                    Appellant          :   No. 1607 MDA 2021

              Appeal from the Order Dated November 17, 2021
                In the Court of Common Pleas of York County
              Criminal Division at No: CP-67-CR-0001088-2014

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S23012-22


                                                 :
                v.                               :
                                                 :
                                                 :
    MIGUEL ANGEL QUILES-LOPEZ                    :
                                                 :
                       Appellant                 :   No. 1608 MDA 2021

               Appeal from the Order Entered November 17, 2021
                 In the Court of Common Pleas of York County
               Criminal Division at No: CP-67-CR-0001244-2014


BEFORE:      STABILE, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                            FILED NOVEMBER 30, 2022

        In these consolidated appeals,1 Appellant, Miguel Angel Quiles-Lopez,

appeals from the order entered in the Court of Common Pleas of York County

on November 17, 2021, denying Appellant’s “Motion for Sentence Order

Modification of Sentence Status Activation.”          Counsel has filed a brief and

petition to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967)

and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).                    We deny

counsel’s request to withdraw and remand for proceedings consistent with this

memorandum.

        The factual and procedural background of the instant appeal is not at

issue. The relevant background can be summarized as follows.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1On February 28, 2022, this Court consolidated these appeals sua sponte.
Order, 2/28/22.

                                           -2-
J-S23012-22


         On July 17, 2014, Appellant pled guilty to various charges arising out of

four criminal cases. On the same day, the trial court imposed an aggregate

sentence of 27 months to 140 months’ incarceration. No direct appeal was

filed.

         On May 4, 2015, Appellant filed a petition pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546, seeking

reinstatement of his appellate rights. After appointment of counsel, the PCRA

court, on September 29, 2015, granted the PCRA petition, reinstating post-

sentence rights and appeal rights. As a result, Appellant filed a motion for

reconsideration of his sentence, which the trial court denied. See Trial Court

Opinion, 4/19/17, at 2.

         Following the filing of a timely notice of appeal from the judgment of

sentence, counsel for Appellant filed a petition for extension of time to file a

brief, which this Court granted on June 2, 2017, setting June 29, 2017, as the

deadline to file Appellant’s brief. Counsel, however, failed to do so, which led

to the dismissal of the appeal, as per our Order entered on July 31, 2017.

See Order, 306 MDA 2017, 7/31/17, at 1. Our Order stated, inter alia, that

“counsel SHALL file a certification with this [C]ourt within 10 days of the date

of this order, stating that the client has been notified of the entry of this

order.” Id. (emphasis in original). The record does not show any certification

from counsel, despite being ordered to do so by this Court.




                                        -3-
J-S23012-22


       On January 1, 2019, Appellant filed a pro se motion to modify his

sentence. The Commonwealth filed a response to the motion on February 7,

2019, and the trial court denied the motion.2

       On November 4, 2021, Appellant filed a second pro se motion to modify

his sentence, which the trial court denied on November 17, 2021. Appellant

timely filed a pro se notice of appeal from that order.

       On December 8, 2021, the trial court issued an order directing Appellant

to file a concise statement pursuant to Pa.R.A.P. 1925(b) within 21 days of

the order. Appellant failed to do so.

       In its Pa.R.A.P. 1925(a) opinion the trial court noted that the appeal

should be dismissed because Appellant failed to comply with the trial court’s

December 8, 2021, order.

       By order of February 28, 2022, we remanded to the trial court to

determine whether Appellant was eligible for court-appointed counsel and, if

so, to appoint counsel.3 By order of March 15, 2022, the trial court appointed

appellate counsel (i.e., current counsel) for Appellant.




____________________________________________


2 The 2019 filing is not at issue here; however, for the reasons explained below
in connection with the 2021 pro se filing, it appears the trial court erred in not
treating it as a PCRA petition.

3 While it is not specifically stated in the order, the remand was based on the
trial court’s failure to treat Appellant’s 2021 pro se motion as Appellant’s first
PCRA petition. See Order, 2/28/22.

                                           -4-
J-S23012-22


      On May 26, 2022, counsel for Appellant filed an Anders Brief noting, in

essence, that the trial court properly dismissed the motion to modify

Appellant’s sentence as untimely. On the same day, counsel for Appellant

filed a petition to withdraw as counsel.

      On July 7, 2022, Appellant filed a “motion for leave of court to file

contestation to counsel’s ‘no-merit’ letter.” In his motion for leave, Appellant

disagreed with counsel’s assessment, rehashing his reasons why he was

entitled to relief on the underlying filing.

      Before we address the merits of this challenge, we must consider the

adequacy of counsel’s compliance with Anders and Santiago.

      Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw from representation, counsel must

      file a petition averring that, after a conscientious examination of
      the record, counsel finds the appeal to be wholly frivolous.
      Counsel must also file an Anders brief setting forth issues that
      might arguably support the appeal along with any other issues
      necessary for the effective appellate presentation thereof. . . .

      Anders counsel must also provide a copy of the Anders petition
      and brief to the appellant, advising the appellant of the right to
      retain new counsel, proceed pro se or raise any additional points
      worthy of this Court’s attention.

Commonwealth v. Tukhi, 149 A.3d 881, 885-86 (Pa. Super. 2016) (citation

omitted).

      In Santiago, our Supreme Court addressed the contents of an Anders

brief, and required that the brief




                                       -5-
J-S23012-22


      (1) provide a summary of the procedural history and facts, with
      citations to the record;
      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;
      (3) set forth counsel’s conclusion that the appeal is frivolous; and
      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.          Once counsel has satisfied the Anders

requirements, it is then this Court’s responsibility “to conduct a simple review

of the record to ascertain if there appear on its face to be arguably meritorious

issues   that   counsel,   intentionally   or   not,   missed   or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018).

      We start our review by examining the petition to withdraw as counsel.

Counsel stated that he “has made a conscientious examination of the record

in this appeal, and after reviewing the record, undersigned counsel has

concluded appeal of any issue in this matter would be wholly frivolous.”

Anders Brief at 7. Yet, we find counsel failed to identify serious issues with

the instant appeal.

      The lower court failed to recognize that a challenge to a judgment of

sentence after the expiration of the time to file a direct appeal to this Court

can be generally done only through a PCRA petition. The plain language of

the PCRA provides that “[t]he [PCRA] shall be the sole means of obtaining

collateral relief and encompasses all other common law and statutory

remedies for the same purpose.” 42 Pa.C.S.A. § 9542. Certainly, it cannot


                                      -6-
J-S23012-22


be done through a motion for modification of sentence.                 See, e.g.,

Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa. Super. 2013) (“all motions

filed after a judgment of sentence is final are to be construed as PCRA

petitions”) (citation omitted); Commonwealth v. Evans, 866 A.2d 442, 442-

44 (Pa. Super. 2005) (where defendant’s motion for modification of sentence

was filed after conclusion of 10-day post-sentence and 30-day appeal filing

periods, motion was properly treated as PCRA petition).

       This error led to another one. The lower court also failed to recognize

that the 2021 pro se filing, which, as noted, should have been treated as a

PCRA petition, was in fact Appellant’s first PCRA petition.4 Rule 904(C) of the

Rules of Criminal Procedure requires in no uncertain terms that “when an

unrepresented defendant satisfies the judge that the defendant is unable to

afford or otherwise procure counsel, the judge shall appoint counsel to

represent the defendant on the defendant’s first petition for post-conviction


____________________________________________


4 In 2015, Appellant filed a PCRA petition to have his appellate rights to file a
direct appeal reinstated. The petition was granted. It is well established that
a PCRA petition filed after a defendant has been granted PCRA relief is treated
as a first PCRA petition for timeliness purposes. See, e.g., Commonwealth
v. Turner, 73 A.3d 1283, 1286 (Pa. Super. 2013) (explaining that when a
PCRA petitioner is granted relief on his first petition, a subsequent petition will
be considered a first petition for timeliness purposes).

In 2019, Appellant, again, filed a pro se motion for modification of sentence,
which the trial court denied it, treating it as an untimely motion and without
appointing counsel to Appellant.

Thus, the pro se filing at issue here, filed in 2021, is in fact Appellant’s “first”
PCRA petition. As such, Appellant was entitled to the appointment of counsel.

                                           -7-
J-S23012-22


collateral   relief.”   Pa.R.Crim.P.     904(C)   (emphasis   added);   see   also

Commonwealth v. Smith, 818 A.2d 494, 501 (Pa. 2003) (holding indigent

defendant is entitled to counsel for first PCRA petition, even if it is untimely);

Commonwealth v. Stossell, 17 A.3d 1286, 1288 (Pa. Super. 2011) (“Even

though his petition was facially untimely, Stossel was still entitled to

representation as this was his first PCRA petition and he indicated that he was

unable to afford counsel); Commonwealth v. Kutnyak, 781 A.2d 1259,

1262 (Pa. Super. 2001) (appellant is entitled to representation of counsel on

first PCRA petition “despite any apparent untimeliness of the petition or the

apparent non-cognizability of the claims presented”).

       Current counsel for Appellant not only failed to recognize and bring to

our attention the trial court’s errors but compounded them with his own.

Current counsel failed to appreciate that first appointing counsel while the

matter is before us is not enough to vindicate Appellant’s rights.5 Indeed, it

is well established that Appellant cannot raise on appeal issues that were not

timely and properly raised below, which, compounded with the multiple errors

made below, render the instant appeal essentially meaningless to Appellant.




____________________________________________


5 See Commonwealth v. Robinson, 970 A.2d 455, 458-59 (Pa. Super.
2009) (“a [petitioner’s] first petition, where the rule-based right to counsel
unconditionally attaches, may well be the [petitioner’s] sole opportunity to
seek redress for such errors and omissions. Without the input of an attorney,
important rights and defenses may be forever lost.”).

                                           -8-
J-S23012-22


       Because counsel failed to recognize that the 2021 pro se filing should

have been treated as a PCRA petition, and that Appellant was entitled to

counsel in connection with that filing, we cannot conclude, as counsel for

Appellant did here, that the instant appeal is “wholly frivolous.”6 Accordingly,

we deny counsel’s petition to withdraw.

       Additionally, we vacate the trial court’s order giving rise to the instant

appeal, and remand for further proceedings.7 The PCRA court shall allow for

current counsel to discuss with Appellant the status of the matter and

Appellant’s options.8 Upon consultation, counsel shall file either an amended




____________________________________________


6 We note also that we can raise sua sponte the trial court’s failure to appoint
counsel in connection with Appellant’s first PCRA petition or conduct a hearing
in accordance with Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).
See, e.g., Commonwealth v. Betts, 240 A.3d 616, 621 (Pa. Super. 2020)
(“where an indigent, first-time PCRA petitioner was denied his right to
counsel—or failed to properly waive that right—this Court is required to raise
this error sua sponte and remand for the PCRA court to correct that mistake.”).

7 Remand to the trial court is meant to put Appellant in the same position he
was in prior to the breakdown in the court process when the trial court failed
to recognize that the pro se motion to modify his sentence filed on November
4, 2021, was in fact Appellant’s first PCRA petition.             See, e.g.,
Commonwealth v. Andress, 2021 WL 2769846, at *3 (Pa. Super. July 1,
2021).

8 The timeliness of the pro se 2021 filing (i.e., Appellant’s first PCRA petition)
is not at issue here, and we express no opinion on the matter. Similarly, we
take no position regarding the viability of a challenge to the discretionary
aspects of Appellant’s sentence in the PCRA context. Matters pertaining to
the timeliness and the nature of the challenge are between Appellant and his
counsel.


                                           -9-
J-S23012-22


first PCRA petition or a Turner/Finley9 letter within forty-five (45) days of

this memorandum.

        Counsel’s petition to withdraw denied. Order vacated. Remanded to

the trial court for proceedings consistent with this memorandum. Jurisdiction

relinquished.10

        Judge Colins joins the memorandum.

        Judge McLaughlin concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2022




____________________________________________


9Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

10   Appellant’s motion for leave is denied as moot.

                                          - 10 -